DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 01/20/2021: Claims 1 and 4-10 are pending. Claims 2-3 have been cancelled.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-3, 5, 7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Zhang et al (TW201520575, cited in IDS, using attached translation, heretofore referred to as Zhang) in view of Huang et al (CN202216701, cited in IDS, using attached translation, heretofore referred to as Huang) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
In claim 1, the specific limitations of  “… a calculator coupled to the magneto-resistive sensors; and a time division switching circuit coupled to the magneto-resistive sensors, … the first full Wheatstone bridge is affected by an external magnetic field to output a first Page 2 of 13Customer No.: 31561 Docket No.: 81227-US-PA Application No.: 16/522,674 electrical signal, the second full Wheatstone bridge is affected by the external magnetic field to output a second electrical signal, and the calculator determines magnetic field components of the external magnetic field in two different directions according to the first electrical signal and the second electrical signal, the magneto-resistive sensors further comprise a plurality of third single direction magneto-resistive sensors, the third single direction magneto-resistive sensors being disposed beside the magnetic flux concentrator, the magnetic flux concentrator further comprises a middle portion, the middle portion being located between the first end portion and the second end portion and connected to the first end portion and the second end portion, the magnetic flux concentrator further comprises a middle portion, the middle portion being located between the first end portion and the second end portion and connected to the first end portion and the second end portion, at least a portion of the third single direction magneto-resistive sensors are disposed to overlap the middle portion, and in a first time interval, the time division switching circuit couples the first portion and the third portion to form the first full Wheatstone bridge, and couples the second portion and the fourth portion to form the second full Wheatstone bridge, so that the calculator determines magnetic field components of the external magnetic field in the two different directions according to the first electrical signal and the second electrical signal.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
	Claims 4-10 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Fischer et al teaches a magnetic field sensor but does not teach “… a calculator coupled to the magneto-resistive sensors; and a time division switching circuit coupled to the magneto-resistive sensors, … the first full Wheatstone bridge is affected by an external magnetic field to output a first Page 2 of 13Customer No.: 31561 Docket No.: 81227-US-PA Application No.: 16/522,674 electrical signal, the second full Wheatstone bridge is affected by the external magnetic field to output a second electrical signal, and the calculator determines magnetic field components of the external magnetic field in two different directions according to the first electrical signal and the second electrical signal, the magneto-resistive sensors further comprise a plurality of third single direction magneto-resistive sensors, the third single direction magneto-resistive sensors being disposed beside the magnetic flux concentrator, the magnetic flux concentrator further comprises a middle portion, the middle portion being located between the first end portion and the second end portion and connected to the first end portion and the second end portion, the magnetic flux concentrator further comprises a middle portion, the middle portion being located between the first end portion and the second end portion and connected to the first end portion and the second end portion, at least a portion of the third single direction magneto-resistive sensors are disposed to overlap the middle portion, and in a first time interval, the time division switching circuit couples the first portion and the third portion to form the first full Wheatstone bridge, and couples the second portion and the fourth portion to form the second full Wheatstone bridge, so that the calculator determines magnetic field components of the external magnetic field in the two different directions according to the first electrical signal and the second electrical signal.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                      

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867